DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 10/06/2020.  With entry of the concurrently filed preliminary amendment, claims 1-9 and 11-21 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action.

Objection – Claims
	Claims 3 and 6 are objected to because of the following informalities: a clerical error is noted in the recitation, “a second reactor the uses the …” (see line 13 of each claim).  It is presumed the first occurrence of “the” in the quoted phrase should be deleted as extraneous; however, clarification and appropriate correction are required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1 and 3, the claims recite a step of “determining a fourth set of operating conditions, wherein each operating condition of the fourth set of operating conditions equals a ratio of the operating condition of the third set of operating conditions to the operating condition of the second set of operating conditions and the operating condition of the first set of operating conditions to the operating condition of the second set of operating conditions …”.  The recitation engenders indefiniteness because there are two ratios of operating conditions (OCs) specified, and it is not clear (I) how the two ratios are to be considered when determining each OC of the fourth set of OCs and (II) what “operating conditions” is intended to cover in terms of requisite reactor parameters (e.g., reactor temperature, pressure, residence time, etc.) involved in determining the OC of each of the first, second and third sets.    
	Regarding Claims 1, 3 and 6, each recites the use of a “single catalyst system” and a “bimodal catalyst system”.  It is unclear whether the term “single catalyst system” is to be narrowly construed to require one of the catalyst components present in the bimodal catalyst system, or broadly read as inclusive of any single catalyst component capable of producing a polymer composition, including single catalysts chemically distinct from those of the bimodal catalyst system components.  Clarification at least by way of explanation is required.  
supra. 
	Regarding Claim 6, the claim recites the steps of “adjusting the first set of operating conditions and determining an offset; and transitioning the second reactor from the single catalyst system to the bimodal catalyst system to produce the bimodal polymer product with the offset in the first set of operating conditions”.  The recitation engenders indefiniteness as it is not clear what the term “offset” is intended to cover and what the step of “determining an offset” encompasses.  The claim further recites (lines 6-8) “transitioning … from the single catalyst system to a bimodal catalyst system … to produce the single catalyst polymer composition”.  It is not understood how a single catalyst polymer composition can be produced using a bimodal catalyst system.  Clarification at least by way of explanation is required. 	 
	Regarding Claims 4, 12 and 13, the claims each provide the limitation to “the first catalyst component … the second catalyst component”.  There is no proper and sufficient antecedent basis for the limitation in the claims nor in parent claim 1.  This ground of rejection may be obviated by amending claim 1 by inserting –component-- after “catalyst” (“first” and “second”) in line 5 thereof.  
	Regarding Claim 21, the claim is drawn to the method of claim 1, wherein “each of the method steps are applied to a transition from a first commercial reactor to a second commercial reactor.”  However, the first three method steps recited in claim 1 are directed to producing a bimodal polymer product or a polymer composition in a first reactor of a pilot plant, and “pilot plants” are by definition of a smaller scale than commercial reactors (cf., Spec. at [0054]).  Therefore, claim 21 is inconsistent with the limitations of its parent claim stipulating use of a first reactor of a pilot plant to produce the aforementioned polymer product/composition.  


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  References are cited to show analogous art, i.e., art directed to producing bimodal polyethylene resin or propylene polymers in dual-reactor pilot plant facilities (note paras [0079]-[0080] of Standaert et al; para [0059] of Coffy et al and col. 10, line 48 et seq. of Bellehumeur et al).  None of the cited references teaches the instant method of scaling-up the production of a bimodal polymer product from a pilot plant to a larger production facility. 

Conclusion
	Claims 1-9 and 11-21, as best understood, are deemed free of the prior art. However, in view of the objection and rejection under 35 U.S.C. 112 supra, no claims are in condition for allowance at this time.  
Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        





/FMTeskin/02-23-22